DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/24/2021. 

Response to Amendment
In response to the action mailed on 5/27/2021, the Applicant has filed a response amending the claims.
In view of Applicant’s response the claim interpretation under 35 USC 112(f) is withdrawn. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn. 
   
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:






The additional prior art relevant to the Applicant’s disclosure is the following:

Bateman (US Pat 5062704) and more specifically Fig 1.

Cohen (US Pat 5329392) and more specifically Fig 3.

Mock (US Pat 5790285) and more specifically Fig 2.

Clark (US Pat 6369883) and more specifically Fig 4.

Russell (US Pub 20070025676) and more specifically Fig 1.

Nakajima et al (US Pub 20080085114) and more specifically Fig 1.

Blair (US Pat 8711341) and more specifically Fig 2.

Leblanc et al (US Pub 20150198503) and more specifically Fig 6.

Lam et al (US Pat 9240855) and more specifically Fig 2.

Nakatani et al (US Pub 20190137355) and more specifically Fig 4.


The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A method for measuring a transmission loss of an optical fiber comprising: 
measuring a loss wavelength characteristic of a reference optical fiber; 
measuring a loss measurement error caused by a wavelength deviation caused by a spectroscope, and correcting the loss measurement error; 
obtaining a transmission loss of the reference optical fiber based on the measurements and the correction as a transmission loss reference value; 
measuring a reference optical fiber transmission loss measurement value of the reference optical fiber by using an OTDR measurement device; 
calculating a transmission loss difference value by subtracting the transmission loss reference value from the reference optical fiber transmission loss measurement value measured in the measurement of the reference optical fiber transmission loss measurement value; and 
measuring a transmission loss of an optical fiber to be measured by using the OTDR measurement device, wherein 
the measurement of the reference optical fiber transmission loss measurement value is repeatedly performed, the transmission loss difference value is calculated by a correction value is calculated based upon the calculated plurality of transmission loss difference values, a measurement value obtained in the measurement of the transmission loss of the optical fiber to be measured is corrected by using the correction value, and a transmission loss value of the optical fiber to be measured is obtained.

Although methods for measuring a transmission loss of an optical fiber are known in the art, there is no teaching, suggestion or motivation to generate a method for measuring a transmission loss of an optical fiber using a reference optical fiber and OTDR with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.


 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636